EXHIBIT 10.1

AMENDMENT SIX

TO THE

REGIONS FINANCIAL CORPORATION

SUPPLEMENTAL 401(K) PLAN

THIS AMENDMENT to the Regions Financial Corporation Supplemental 401(k) Plan as
amended and restated effective January 1, 2001 (the “Plan”) is adopted by the
Benefits Management Committee effective as of January 1, 2007.

WITNESSETH:

WHEREAS, Regions Financial Corporation (“Regions”) maintains the Plan and such
Plan is currently in effect; and

WHEREAS, Regions wishes to amend the Plan, effective January 1, 2007, to provide
specific deferral provisions for “performance-based Compensation” pursuant to
Internal Revenue Code Section 409A; and

WHEREAS, the Benefits Management Committee is authorized to adopt this amendment
to the Plan;

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

1. Amend Section 1.1 by adding to the end of the definition of “Deferral
Election” the following:

Notwithstanding the foregoing, effective January 1, 2007, with respect to
“performance based Compensation” as defined in this paragraph, a Participant may
execute a special Performance-Based Compensation Deferral Election on a form
prescribed by the Company to elect to reduce his or her performance-based
Compensation for the Plan Year by a whole percentage up to the applicable limit
in Section 401(a)(17) of the Code, and a separate percentage with respect to
performance-based Compensation in excess of such limit. Such Performance-Based
Compensation Deferral Election must be executed on or before the date that is
six months before the end of the performance period, and the Participant must
have performed services continually from the later of (i) the beginning of the
performance period, or (ii) the date the performance criteria are established
through the date an election is made in accordance with this paragraph. The
election shall become irrevocable on the first day it is effective. Termination
of employment shall automatically revoke a Performance-Based Compensation
Deferral Election. The Company shall reduce the amount of a Performance-Based
Compensation Deferral Election as necessary to provide for mandatory withholding
for taxes and other mandatory withholding, including withholding for health and
welfare benefits (but not for 401(k) contributions). “Performance-based
Compensation” is Compensation the amount of which, or the entitlement to which,
is contingent on the satisfaction of pre-established organizational or
individual performance criteria (i.e., established in writing by not later than
90 days after the commencement of the period of service to which the criteria
relates, provided that the outcome is substantially uncertain at the time the
criteria are established) relating to a performance period of at least 12
consecutive months. Performance-based Compensation will not include any amount
or portion of any amount that will be paid either (i) regardless of performance,
or (ii) based upon a level of performance that is substantially certain to be
met at the time the criteria are established. The determination of
“performance-based Compensation” shall be made in accordance with Code
Section 409A and the regulations thereunder.

2. Amend Section 2.2 by adding to the end thereof the following:
“Notwithstanding the foregoing, a Performance-Based Compensation Deferral
Election shall be made within the time period described in the definition of
“Deferral Election” in Section 1.1.”

3. Amend Section 3.3 by adding as the sixth sentence thereof the following:
“With regard to performance-based Compensation as defined in the definition of
“Deferral Election” in Section l.1, a Performance-Based Compensation Deferral
Election shall be made within the time period described in the Section 1.1
definition of “Deferral Election.”



--------------------------------------------------------------------------------

4. Except as modified hereby, the provisions of the Plan, as heretofore amended,
shall remain in full force and effect.

IN WITNESS WHEREOF, Regions Financial Corporation, acting through the Benefits
Management Committee, has caused this Amendment Six to the Plan to be executed
on this 16th day of July, 2007.

 

REGIONS FINANCIAL CORPORATION

By: 

 

/S/     DAVID B. EDMONDS        

 

David B. Edmonds

Senior Executive Vice President